Per Curiam.

It is clear from respondent’s actions concerning the matters specified on Counts I, III and IV of the complaint that respondent neglected legal matters entrusted to him. Moreover, by failing to take *83depositions or file interrogatories in the case involved under Count III, the respondent clearly attempted to handle a legal matter without preparation adequate in the circumstances, a violation of DR 6-101(A)(2).
Accordingly, we adopt the findings, conclusions and recommendation of the board and hereby suspend respondent from the practice of law for an indefinite period.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.